06/03/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0679


                                      DA 19-0679
                                   _________________

LISA WARRINGTON,

            Plaintiff and Appellant,

      v.                                                          ORDER

GREAT FALLS CLINIC, LLP,

            Defendant and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John A. Kutzman, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                 Laurie McKinnon
                                                                        Justice, Montana Supreme Court
                                                                                   June 3 2020